UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
TYRONE HUNTER #21 1351 CIVIL ACTION NO. lS-cv-279l
VERSUS JUDGE FOOTE
NATHAN B. CAIN, ll MAGISTRATE JUDGE HORNSBY
J U D G M E N T

For the reasons assigned in the Report and Recornrnendation of the Magistrate Judge
previously filed herein, and having thoroughly reviewed the record, no Written objections
having been filed, and concurring With the findings of the Magistrate Judge under the
applicable laW;

lt is ordered that Petitioner’s petition for Writ of habeas corpus is denied.

Rule ll of the Rules Governing Section 2254 Proceedings for the U.S. District
Courts requires the district court to issue or deny a certificate of appealability When it enters
a final order adverse to the applicant The court, after considering the record in this case
and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of appealability

because the applicant has not made a substantial showing of the denial of a constitutional

THUS DONE AND SIGNED at Shreveport, Louisiana, this the 2 § ZS day

of March, 2019.
ELIZABE ‘ t . FOOTE
UNITED STA Q CT JUDGE

right.

